Exhibit 10.3
 
INTEGRYS ENERGY GROUP, INC.
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


The Company hereby adopts the Integrys Energy Group, Inc. Executive Change in
Control Severance Plan for the benefit of certain employees of the Company and
its Subsidiaries, on the terms and conditions hereinafter stated.  The Plan, as
set forth herein, is intended to help retain qualified employees, maintain a
stable work environment and provide economic security to eligible employees in
the event of a covered termination of employment.  The Plan, as a “severance pay
arrangement” within the meaning of Section 3(2)(B)(i) of ERISA, is intended to
be excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under section 3(2) of ERISA, and is intended to meet the
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b).
 
SECTION 1. PARTICIPATION
 
Participation in the Plan is limited to those Executives who are specifically
designated for participation by the Compensation Committee of the Board.
 
SECTION 2. EMPLOYMENT FOLLOWING A CHANGE IN CONTROL
 
The Executive will have no right to claim benefits under this Plan if the
Company continues (or causes the Subsidiary that employed the Executive
immediately prior to the Change in Control to continue) the employment of the
Executive during the Employment Period in accordance with the following terms:
 
2.1 Duties.  The Executive is employed in the same capacities and positions held
by the Executive at the time of the Change in Control or in such other
capacities and positions as may be agreed to by the Company and the Executive in
writing.  The Executive’s services are to be rendered in the same metropolitan
area in which the Executive was employed during the one hundred eighty (180) day
period prior to the time of such Change in Control, or in such other place or
places as shall be mutually agreed upon in writing by the Executive and the
Company from time to time.  Without the Executive’s consent the Executive shall
not be required to be absent from such metropolitan area more than forty-five
(45) days in any fiscal year of the Company.
 
2.2 Compensation.
 
(a) The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control, an annual base salary in cash
equivalent of not less than the Executive’s highest annual base salary as in
effect during the one hundred eighty (180) day period immediately prior to the
Change in Control, subject to any deferral election then in effect and subject
to adjustment as hereinafter provided.
 
(b) The Executive shall be included, to the extent eligible thereunder (which
eligibility shall not be conditioned on the Executive’s salary grade or on any
other requirement which excludes persons of comparable status to the Executive
unless such exclusion was in
 
 
Version 12/2009

--------------------------------------------------------------------------------

 
 
effect for such plan or an equivalent plan immediately prior to the Change in
Control), in any and all plans providing benefits for the Company’s (or the
employing Subsidiary’s) salaried employees in general, including but not limited
to retirement, savings, group life insurance, hospitalization, medical, dental,
profit sharing and stock bonus plans.
 
(c) The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the number of paid holidays to which the Executive
was entitled annually at any time during the one hundred eighty (180) day period
immediately prior to the Change in Control or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
executives of the Company (or the employing Subsidiary) of comparable status and
position to the Executive.
 
(d) The Executive shall be included in all plans providing additional benefits
to executives of the Company (or the employing Subsidiary) of comparable status,
position (and where applicable, hire date) to the Executive, including but not
limited to deferred compensation, split-dollar life insurance, supplemental
retirement, pension restoration, stock option, stock appreciation, stock bonus
and similar or comparable plans; provided, that, in no event shall the aggregate
level of benefits under such plans be less than the aggregate level of benefits
under plans of the Company (or the employing Subsidiary) of the type referred to
in this Section 2.2(d) in which the Executive was participating at any time
during the one hundred eighty (180) day period immediately prior to the Change
in Control; and provided, further, that the Company’s obligation to include the
Executive in bonus or incentive compensation plans shall be determined by
Section 2.2(e) hereof.
 
(e) The Executive shall be included in any annual or long-term or other bonus
plan of the Company (or the employing Subsidiary) which shall satisfy the
standards described below (such plan, the “Bonus Plan”) if the Executive was
participating in a bonus plan or plans of the Company or Subsidiary in effect at
any time during the one hundred eighty (180) day period immediately prior to the
Change in Control.  Bonuses under any such Bonus Plan shall be payable with
respect to achieving such financial or other goals reasonably related to the
business of the Company (or the employing Subsidiary) as the Company (or the
employing Subsidiary) shall establish (the “Goals”), all of which Goals shall be
attainable, prior to the end of the Employment Period, with approximately the
same degree of probability as the goals under any bonus plan or plans of the
Company (or the employing Subsidiary) as in effect at any time during the one
hundred eighty (180) day period immediately prior to the Change in Control
(whether one or more, the “Prior Bonus Plan”) and in view of the Company’s (or
the employing Subsidiary’s) existing and projected financial and business
circumstances applicable at the time.  The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under any such Bonus Plan shall
be no less than the amount of the Executive’s target award provided in such
Prior Bonus Plan, and in the event the Goals are not achieved such that the
entire target award is not payable, any such Bonus Plan shall provide for a
payment of a Bonus Amount equal to a portion of the target award reasonably
related to that portion of the Goals which were achieved; provided that for
purposes of determining whether the Bonus Amount that the Executive is eligible
to earn under any such Bonus Plan that provides for equity awards is no less
than the Executive’s target award provided in the Prior Bonus Plan, the
evaluation will be based on the financial accounting expense (under Statement of
Financial Accounting Standard No. 123 or successor thereto) of the opportunity,
assuming target levels of performance.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3 Annual Compensation Adjustments.  The Compensation Committee of the
Board  (or the applicable committee of the employing Subsidiary) will consider
and appraise, at least annually, the contributions of the Executive to the
Company and the Subsidiaries, and in accordance with the Company’s (or the
employing Subsidiary’s) practice prior to the Change in Control, due
consideration shall be given to the upward adjustment of the Executive’s base
compensation rate, at least annually, (a) commensurate with increases generally
given to other executives of the Company (or the employing Subsidiary) of
comparable status and position to the Executive, and as the scope of the
Company’s (or the employing Subsidiary’s) operations or the Executive’s duties
expand.
 
SECTION 3. BENEFITS FOLLOWING A COVERED TERMINATION
 
3.1 In General.  Except as otherwise provided and subject to the limitations
specified in the Plan, an Executive who is participating in the Plan shall be
entitled to the benefits described in this Section 3 if each of the following
conditions are satisfied:
 
(i)  
the Executive’s employment with the Company and its Subsidiaries is terminated
in a Covered Termination;

 
(ii)  
the Executive executes (and does not revoke during any applicable revocation
period) a Release of Claims in accordance with Section 3.3; and

 
(iii)  
the Executive complies with all other requirements of the Plan, including,
without limitation, the requirements of Section 6.

 
If the Executive’s employment with the Company and its Subsidiaries is
terminated other than pursuant to a Covered Termination, or if the Executive
fails to satisfy all of the conditions specified in the Plan, no benefits shall
be payable under the Plan.
 
3.2 Benefits.  Except as otherwise provided and subject to the limitations
specified in the Plan, an Executive who has satisfied the conditions set forth
in Section 3.1 shall be entitled to the following benefits:
 
(a) Severance Payment.  The Company shall pay to the Executive a lump sum
severance payment.  The severance payment will be paid to the Executive in cash
on the last business day of the seventh month following the month in which
occurs the Executive’s Separation from Service.  The severance payment will be
in lieu of, and acceptance by the Executive of the severance payment shall
constitute the Executive’s release of any rights of the Executive to, any other
severance or termination payments under any Company or Subsidiary severance
policy, practice or agreement.  The severance payment shall be an amount equal
to the product of (i) and (ii) below:
 
(i)  
the Executive’s Severance Multiple, and

 
(ii)  
the Executive’s Eligible Pay.

 
 
3

--------------------------------------------------------------------------------

 
 
(b) Annual Bonus.  If the Executive was participating in an annual incentive
program for the year in which occurs the Executive’s Termination of Employment,
the Executive will be entitled to the greater of (i) the annual incentive amount
(if any) to which the Executive is entitled to receive for the year in which the
Executive’s Termination of Employment occurs as determined pursuant to the terms
of the annual incentive plan, or (ii) an amount equal to the product of (A) the
annual incentive payment to which the Executive would have been entitled under
such annual incentive program for the year in which the Executive’s Termination
of Employment occurs assuming continued employment and target level of
performance, and (B) a fraction, the numerator of which is the portion of the
annual incentive period that precedes the Executive’s Termination Date, and the
denominator of which is the complete annual performance period.  Payment shall
be made at the same time as payment is made under the annual incentive plan,
which shall occur no earlier than January 1 and no later than March 15 following
the end of the performance period.  For purposes of determining the number of
complete months of employment completed by the Executive prior to the
Executive’s Termination Date, a period of fifteen (15) or more calendar days of
employment shall be considered a full month of employment, and a period of
fourteen (14) or fewer days of employment shall be disregarded.  This Section
3.2(b) applies only to the annual bonus award opportunity.  It does not apply to
the long-term incentive awards, equity awards or any other bonus opportunity.
 
(c) Benefit Continuation.  Commencing with the Executive’s Termination Date and
continuing until the first to occur of (i) that number of years (including any
fractions of a year) equal to the Executive’s Severance Multiple has elapsed,
e.g., if the Executive’s Severance Multiple is 1.5, until one and one-half years
has elapsed from the Executive’s Termination Date, (ii) the last day of the
Employment Period, or (iii) the date on which the Executive has obtained new
employment and is covered by hospitalization, medical, dental and vision
programs which in the aggregate are at least equal in value to the following
benefits (the “Welfare Benefit Continuation Period”), the Company shall provide
to the Executive (and to any eligible dependent entitled to claim under or
through such Executive), at the Company’s expense, all Company-paid benefits
under either:
 
(i)  
the group hospitalization, medical, dental and vision plans of the Company or a
Subsidiary in which the Covered Executive (and any eligible dependent entitled
to claim under or through the Executive) was participating immediately prior to
the Executive’s Covered Termination, or

 
(ii)  
such group hospitalization, medical, dental and vision programs as they are
subsequently modified for salaried employees of the Company and its
Subsidiaries.

 
Notwithstanding the foregoing, if the coverage that would otherwise be provided
to the Executive (and any eligible dependent entitled to claim under or through
the Executive) is coverage under an insured product that at any point following
the Executive’s Termination of Employment and prior to expiration of the Welfare
Benefit Continuation Period, is not available or for which the Executive is not
eligible, the Company shall provide, for the remainder of the Welfare Benefit
Continuation Period, coverage under an alternate program that is available
 
 
4

--------------------------------------------------------------------------------

 
 
through the Company or a Subsidiary.  The coverage period for purposes of the
group health continuation requirements of Section 4980B of the Code (“COBRA”)
shall commence at the Executive’s Termination Date, and shall run concurrently
with the Welfare Benefit Continuation Period.  If the Welfare Benefit
Continuation Period is longer than the COBRA continuation period, and if such
hospitalization, medical, dental or vision coverage is provided under a plan
that is subject to Section 105(h) of the Code, benefits payable under such
health plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv)(A) and (B) and, if necessary, the Company or applicable
Subsidiary shall amend such plan to comply therewith.  The Executive shall be
responsible for any income and/or employment taxes that may be due and payable
with respect to the coverage provided to the Covered Executive during the
Welfare Benefit Continuation Period.
 
(d) Outplacement Assistance.  The Executive shall receive, at the expense of the
Company, outplacement services, on an individualized basis at a level of service
commensurate with the Executive’s status with the Company immediately prior to
the Change in Control (or, if higher, immediately prior to the termination of
the Executive’s employment), provided by a nationally recognized executive
placement firm selected by the Company; provided that the availability of
outplacement services shall not extend beyond December 31 of the second calendar
year following the calendar year in which occurs the Executive’s Separation from
Service; and provided further, that the cost to the Company of such services
shall not exceed fifteen percent (15%) of the Executive’s annual base salary in
effect immediately prior to the Change in Control.
 
(e) Consulting, Legal and Accounting Advice.  In addition to any reimbursement
to which the Executive may become entitled pursuant to Section 8.12, the Company
shall reimburse the Executive for up to $10,000 in the aggregate of fees and
expenses of consultants and/or legal or accounting advisors engaged by the
Executive to advise the Executive as to matters relating to the computation of
benefits due and payable under the Plan.  Such reimbursement shall be made
within ten (10) days after the Executive’s written request therefore and the
submission of appropriate documentation supporting the requested reimbursement
(but in no event later than the end of the calendar year following the calendar
year in which such expenses are incurred).
 
3.3 Additional Conditions to Executive Benefit Entitlement.  An Executive who
incurs a Covered Termination during the Employment Period shall be eligible to
receive the payments and benefits described in the Plan only if the Executive,
within forty-five (45) days following such Executive’s Termination Date,
executes a Release of Claims in the form required by the Company and such
Release of Claims becomes effective and is not revoked by the Executive during
any applicable revocation period.  If the Executive does not execute and return
such Release of Claims such that it does not become effective within the
aforesaid period, or if the Executive revokes the Release of Claims during any
applicable revocation period, the Executive shall not be entitled to any
payments or benefits under this Plan.  In addition, any payments and/or benefits
to which the Executive would otherwise be entitled under this Plan shall not be
paid, or benefits shall cease, if the Executive breaches any of the covenants
set forth in Section 5 of the Plan, and to the extent that such benefits have
already been paid as of the date on which the Executive breaches any of the
covenants set forth in Section 6 of the Plan, the Executive shall be obligated
to repay to the Company any severance payments that the Executive has received
pursuant to Section 3.2(a).
 
 
5

--------------------------------------------------------------------------------

 
 
3.4 409A.  The Company and the Covered Executive agree that to the extent Code
Section 409A applies to this Agreement, the Agreement shall be interpreted and
administered in accordance with the requirements of Code Section 409A so that
there will not be a Plan failure under Code Section 409A(a)(1), and all amounts
payable hereunder shall be distributed only in compliance with the requirements
of Code Section 409A, including by way of example and without limitation, Code
Section 409A(2)(A)(i), which prohibits the distribution of certain compensation
subject to Code Section 409A to a “specified employee” of a publicly traded
company, in the case of a distribution that occurs by reason of the employee’s
separation of service other than death, from occurring any earlier than six
months after the date of such separation of service.
 
SECTION 4. LIMITATION ON BENEFITS
 
(a) In General.  Notwithstanding any other provision of this Plan, if any
portion of the payments or benefits under this Plan, or under any other
agreement with or plan of the Company or its Subsidiaries (in its aggregate,
“Total Payments”), would constitute an “excess parachute payment” that is
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, then
the Total Payments to be made to the Executive shall be reduced such that the
value of the aggregate Total Payments that the Executive is entitled to receive
shall be One Dollar ($1) less than the maximum amount which the Executive may
receive without becoming subject to the tax imposed by Section 4999 of the Code;
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the after-tax value to the Executive of the Total Payments prior to
reduction in accordance with this Section 4 is greater than the after-tax value
to the Executive if Total Payments are reduced in accordance with this Section
4.
 
(b) Operational Rules.  The terms “excess parachute payment” and “parachute
payments” shall have the meanings assigned to them in Section 280G of the Code,
and such “parachute payments” shall be valued as provided therein.  Present
value shall be calculated in accordance with Section 280G(d)(4) of the
Code.  Upon notice by the Company to the Executive of its belief that there is a
payment or benefit due the Executive which will result in an excess parachute
payment as defined in Section 280G of the Code, the Executive and the Company,
at the Company’s expense, shall obtain the opinion (which need not be
unqualified) of nationally recognized tax counsel (“National Tax Counsel”)
selected by the Company’s independent auditors and acceptable to the Executive
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth:  (i) the amount and present value of any excess
parachute payments determined without regard to the limitations of this Section
4, (ii) the after-tax value of the Total Payments if the reduction in Total
Payments contemplated under this Section 4 did not apply, and (iii) the
after-tax value of the Total Payments taking into account the reduction in Total
Payments contemplated under this Section 4.  For purposes of such opinion, the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive.  For purposes of
determining the after-tax value of Total Payments, the Executive shall be deemed
to pay federal income taxes and employment taxes at the highest marginal rate of
federal income and employment taxation in the calendar year in which the
determination is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of the
 
 
6

--------------------------------------------------------------------------------

 
 
Executive’s domicile for income tax purposes on the date the determination is to
made, net of the maximum reduction in federal income taxes that may be obtained
from deduction of such state and local taxes.  The opinion of National Tax
Counsel shall be addressed to the Company and the Executive and shall be binding
upon the Company and the Executive.  If such opinion determines that there would
be an excess parachute payment and that the after-tax value of the Total
Payments taking into account the reduction contemplated under this Section 3 is
greater than the after-tax value of the Total Payments if the reduction in Total
Payments contemplated under this Section 4 did not apply, then the payments or
benefits determined by such counsel to be includible in Total Payments shall be
reduced or eliminated so that under the bases of calculations set forth in such
opinion there will be no excess parachute payment.  Such reduction shall be
achieved by reducing or eliminating payments or benefits in the manner that
produces the highest economic value to the Executive; provided that in the event
it is determined that the foregoing methodology for reduction would violate Code
Section 409A, the reduction shall be made pro rata among the benefits and/or
payments (on the basis of the relative present value of the parachute
payments).  If such National Tax Counsel so requests in connection with the
opinion required by this Section 4, the Executive and the Company shall obtain,
at the Company’s expense, and the National Tax Counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Executive.  If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section 4 shall be of no further force or
effect.
 
SECTION 5. PLAN ADMINISTRATION
 
5.1 Plan Administrator Authority.  The Plan Administrator has the discretionary
authority and control to:  administer the Plan; interpret the Plan; prescribe,
amend and rescind rules and regulations under the Plan; and to make all other
determinations necessary or advisable for the administration of the Plan,
subject to all of the provisions of the Plan.
 
5.2 Delegation.  The Plan Administrator may delegate any of its duties hereunder
to such person or persons from time to time as it may designate.
 
5.3 Professional Services.  The Plan Administrator is empowered, on behalf of
the Plan, to engage accountants, legal counsel and such other personnel as it
deems necessary or advisable to assist it in the performance of its duties under
the Plan.  The functions of any such persons engaged by the Plan Administrator
shall be limited to the specified services and duties for which they are
engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan.  Such persons shall exercise no discretionary
authority or discretionary control respecting the management of the Plan.  All
reasonable expenses thereof shall be borne by the Company.
 
5.4 Restrictions Following a Change in Control.  Following the occurrence of a
Change in Control, the Company may not remove from office the individual or
individuals who served as Plan Administrator immediately prior to the Change in
Control; provided, however, if any such individual(s) ceases to be affiliated
with the Company, e.g., the member of the Compensation Committee of the Board
immediately prior to the Change in Control cease to be affiliated with the
Company, the Company may appoint another individual or individuals as Plan
 
 
7

--------------------------------------------------------------------------------

 
 
Administrator so long as the substitute Plan Administrator consists solely of an
individual or individuals who (a) were officers of the Company immediately prior
to the Change in Control, (b) were directors of the Company immediately prior to
the Change in Control and are not affiliated with the acquiring entity in the
Change in Control or (c) were selected or approved by an officer or director
described in clause (a) or (b).
 
SECTION 6. FURTHER OBLIGATIONS OF THE EXECUTIVE
 
In consideration of the Executive being designated for participation in the
Plan, the Executive agrees as follows:
 
6.1 Competition.  In the event of any Covered Termination where the Executive is
entitled to the benefits described in Section 3, the Executive shall not, for a
period expiring one year after the Executive’s Termination Date, without the
prior written approval of the Board, participate in the management of, be
employed by or own any business enterprise at a location within the United
States that engages in substantial competition with the Company or its
Subsidiaries, where the operating revenues of the Company or its Subsidiaries
from activities in competition with such entity amount to ten percent (10%) or
more of the total operating net revenues of the Company or its Subsidiaries for
its most recently completed fiscal year prior to the Termination Date; provided,
however, that nothing in this Section 6.1 shall prohibit the Executive from
owning stock or other securities of a competitor amounting to less than five
percent (5%) of the outstanding capital stock of such competitor.
 
6.2 Confidentiality.  During and following the Executive’s employment by the
Company and its Subsidiaries, the Executive shall hold in confidence and not
directly or indirectly disclose or use or copy or make lists of any confidential
information or proprietary data of the Company or its Subsidiaries, except to
the extent authorized in writing by the Board or required by any court or
administrative agency, other than to an employee of the Company or a Subsidiary
or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company or a Subsidiary.  Confidential information shall not include any
information known generally to the public or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that of the Company and its Subsidiaries.  All records,
files, documents and materials, or copies thereof, relating to the business of
the Company and its Subsidiaries which the Executive shall prepare, or use, or
come into contact with, shall be and remain the sole property of the Company
and/or applicable Subsidiary and shall be promptly returned to the Company or
applicable Subsidiary upon termination of employment with the Company and the
Subsidiaries.
 
6.3 Nonsolicitation.  During the Executive’s employment and for a period of one
year following the Executive’s Termination Date, the Executive shall not
directly or indirectly without the express written approval of the Board,
solicit any customer of the Company or a Subsidiary, or any person or entity who
is reasonably expected to become a customer, or any employee of the Company or a
Subsidiary, for any commercial pursuit that is or will be in substantial
competition with the Company or a Subsidiary.  Similarly, during and for a
period of one year following the Executive’s Termination Date, the Executive
shall not directly or indirectly solicit or induce, or attempt to induce, any
employees, agents, or consultants of the
 
 
8

--------------------------------------------------------------------------------

 
 
Company or a Subsidiary to leave the employ of the Company or a Subsidiary, or
to do anything for which the Executive is restricted by doing directly, nor
shall the Executive, directly or indirectly, offer or aid others to offer
employment to or interfere or attempt to interfere with any employees, agents or
consultants of the Company or a Subsidiary.
 
6.4 No Disparagement.  During and following the Executive’s employment with the
Company or a Subsidiary, the Executive shall not, in any public forum, or in any
communication with the press or in any other media (including electronic) or
with any customer or prospective customer of the Company or a Subsidiary,
criticize or otherwise make any statement which disparages or is derogatory of
the Company or a Subsidiary or any of their respective officers, employees or
directors.
 
SECTION 7. PLAN MODIFICATION OR TERMINATION
 
7.1 Prior to Change in Control.  The Company, by action of the Compensation
Committee of the Board, may, at any time prior to the occurrence of a Change in
Control, amend or terminate the Plan.  Notwithstanding the foregoing, any
amendment to the Plan (including, without limitation, an amendment to Appendix A
to terminate an Executive’s participation in the Plan), that is adverse to the
interests of an Executive shall not be given effect with respect to that
Executive if a Change in Control occurs within the one hundred eighty (180) day
period immediately following the date on which the amendment is adopted.
 
7.2 During the Employment Period Following a Change in Control.  The Plan may
not be terminated during the Employment Period.  The Plan may be amended by the
Board during the Employment Period; provided, however, that the Plan may not be
amended during the Employment Period if such amendment would in any manner be
adverse to the interests of any participating Executive.  For the avoidance of
doubt, (a) any action taken during the Employment Period to cause an Executive
who is participating in the Plan immediately prior to the occurrence of a Change
in Control to no longer be designated as eligible for the Plan, or to decrease
the payments or benefits for which an Executive is or may become eligible, and
(b) any amendment to this Section 6 during the Employment Period shall be
treated as an amendment to the Plan which is adverse to the interests of the
Executive.
 
7.3 Following Expiration of the Employment Period.  The Company, by action of
the Board, may, at any time following expiration of the Employment Period, amend
or terminate the Plan; provided that no such amendment or termination shall be
adverse to the interests of an Executive who incurred a Covered Termination
during the Employment Period.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 8. GENERAL PROVISIONS
 
8.1 No Assignment.  Except as otherwise provided herein or by law, no right or
interest of any Executive under the Plan shall be assignable or transferrable,
in whole or in part, either directly or by operation of law or otherwise,
including without limitation by execution, levy, garnishment, attachment, pledge
or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Executive under the Plan shall be
liable for, or subject to, any obligation or liability of such Executive.
 
8.2 Other Severance Benefits.  An Executive who is entitled to severance
benefits under this Plan is not entitled to any severance benefits under any
other plan, program or arrangement of the Company or a Subsidiary.
 
8.3 Plan Not Contract of Employment.  Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Executive, or any
person whomsoever, the right to be retained in the service of the Company or a
Subsidiary, and all Executives shall remain subject to discharge to the same
extent as if the Plan had never been adopted.
 
8.4 Severability.  If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.
 
8.5 Successors and Assigns.  If the Company sells, assigns or transfers all or
substantially all of its business and assets to any Person or if the Company
merges into or consolidates or otherwise combines (where the Company does not
survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in the Plan as of the date of such event to such Person, and the Company shall
cause such Person, by written agreement in form and substance reasonably
satisfactory to the Executive, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company.  Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
breach of this Agreement constituting “Good Reason” hereunder, except that for
purposes of implementing the foregoing the date upon which such Sale of Business
becomes effective shall be deemed the Termination Date.  In case of such
assignment by the Company and of assumption and agreement by such Person, as
used in this Agreement, “Company” shall thereafter mean such Person which
executes and delivers the agreement provided for in this Section 8.5 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law, and this Agreement shall inure to the benefit of, and be
enforceable by, such Person.  The Executive shall, in his or her discretion, be
entitled to proceed against any or all of such Persons and the Company (as so
defined) in any action to enforce any rights of the Executive hereunder.  Except
as provided in this Subsection, the Plan shall not be assignable by the
Company.  The Plan shall not be terminated by the voluntary or involuntary
dissolution of the Company.
 
8.6 Death Benefits.  If an Executive shall die after having incurred a Covered
Termination, all accrued but unpaid amounts to which the Executive is entitled
under this Plan,
 
 
10

--------------------------------------------------------------------------------

 
 
shall be paid to the Executive’s beneficiary or, if none to the executor,
personal representative or administrators of the Executive’s estate; provided
that the Executive’s estate otherwise complies with the requirements of this
Plan, including the requirement to execute and not revoke a Release of Claims;
and provided further that the Company shall continue to provide benefit
continuation in accordance with Section 3.2(c) to any eligible dependents of the
Executive to the same extent that such dependents would have been entitled to
coverage if the Executive had not died.
 
8.7 Headings Not Part of Plan.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
 
8.8 No Interest in Company or Subsidiary Assets.  The Plan shall not be required
to be funded unless such funding is directed by the Board.  Regardless of
whether the Plan is funded, no Executive shall have any right to, or interest
in, any assets of any Company which may be applied by the Company to the payment
of benefits or other rights under this Plan, or to the assets of any Subsidiary.
 
8.9 Notices.  Any notice or other communication required or permitted pursuant
to the terms hereof shall have been duly given when delivered or mailed by
United States Mail, first class, postage prepaid (or such local equivalent
thereof), addressed to the intended recipient at his, her or its last known
address; provided that notices to the Company shall be addressed to the
Company’s Vice President of Human Resources (or if the sender of the notice is
the Vice President of Human Resources, the President of the Company).
 
8.10 Illinois Law.  This Plan shall be construed and enforced according to the
laws of the State of Illinois, without reference to conflict of law principles
thereof, to the extent not preempted by federal law or other applicable local
law, which shall otherwise control.
 
8.11 Tax Reporting and Withholding.  All benefits hereunder shall be reduced by
applicable withholding and shall be subject to applicable tax reporting, as
determined by the Plan Administrator, or as required by applicable law.
 
8.12 Expenses and Interest.  If, after a Change in Control, (a) a dispute arises
with respect to the enforcement of the Executive’s rights under the Plan or (b)
any legal or arbitration proceeding shall be brought to enforce or interpret any
provision contained herein or to recover damages for breach hereof, in either
case so long as the Executive is not acting in bad faith, the Executive shall
recover from the Company any reasonable attorneys’ fees and necessary costs and
disbursements incurred as a result of such dispute, legal or arbitration
proceeding (“Expenses”), and prejudgment interest on any money judgment or
arbitration award obtained by the Executive calculated at the rate of interest
announced by US Bank Milwaukee, National Association, Milwaukee, Wisconsin, or
any successor thereto, from time to time as its prime or base lending rate from
the date that payments to him should have been made under this
Agreement.  Within ten (10) days after the Executive’s written request therefore
(but in no event later than the end of the calendar year following the calendar
year in which such Expense is incurred), the Company shall reimburse the
Executive, or such other person or entity as the Executive may designate in
writing to the Company, the Executive’s reasonable Expenses.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 9. CLAIM AND APPEAL PROCEDURE
 
9.1 Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing, as follows:
 
Plan Administrator
Integrys Energy Group Inc.
130 East Randolph Dr.
Chicago, IL  60601
Attention:  Vice President of Human Resources


Any application or inquiry involving the Vice President of Human Resources shall
be addressed to the attention of the President of Integrys Energy Group, Inc.


9.2 Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must notify the applicant, in
writing, of the denial of the application, and of the applicant’s right to
review the denial.  The written notice of denial will be set forth in a manner
designed to be understood by the applicant, and will include specific reasons
for the denial, specific references to the Plan provision upon which the denial
is based, a description of any information or material that the Plan
Administrator needs to complete the review and an explanation of the Plan’s
review procedure.
 
This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.
 
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application.  If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.
 
9.3 Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Plan Administrator within sixty (60) days after the application
is denied (or deemed denied).  The Plan Administrator will give the applicant
(or his or her representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents, records
and other information relating to the claim.  A request for a review shall be in
writing and shall be addressed to:
 
 
12

--------------------------------------------------------------------------------

 
 
Plan Administrator
Integrys Energy Group Inc.
130 East Randolph Dr.
Chicago, IL  60601
Attention:  Vice President of Human Resources


Any request involving the Vice President of Human Resources shall be addressed
to the attention of the President of Integrys Energy Group, Inc.


A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.
 
9.4 Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period.  The Plan Administrator will give
prompt, written notice of his or her decision to the applicant.  In the event
that the Plan Administrator confirms the denial of the application for benefits
in whole or in part, the notice will outline, in a manner calculated to be
understood by the applicant, the specific Plan provisions upon which the
decision is based.  If written notice of the Plan Administrator’s decision is
not given to the applicant within the time prescribed in this Section 8.4 the
application will be deemed denied on review.
 
9.5 Rules and Procedures.  The Plan Administrator may establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out his or her responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the applicant’s own expense.
 
9.6 Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the claimant (a) has submitted a written application for benefits
in accordance with the procedures described by Section 9.1 above, (b) has been
notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (c) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 9.3 above and (d) has been notified in writing that the Plan
Administrator has denied the appeal (or the appeal is deemed to be denied due to
the Plan Administrator’s failure to take any action on the claim within the time
prescribed by Section 9.4 above).
 
SECTION 10. DEFINITIONS
 
For purposes of the Plan, the following terms have the meanings set forth below.
 
10.1 “Act”.  The Securities Exchange Act of 1934, as amended.
 
 
13

--------------------------------------------------------------------------------

 
 
10.2 “Affiliate”.  With respect to any Person, the term “Affiliate” means any
other Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with, the first Person.
 
10.3 “Associate”.  When used to indicate a relationship with any Person, the
term “Associate” means:
 
(a)  
any corporation or organization (other than the registrant or a majority-owned
subsidiary of the registrant) of which such Person is an officer or partner or
is, directly or indirectly, the beneficial owner of 10 percent or more of any
class of equity securities;

 
(b)  
any trust or other estate in which such Person has a substantial beneficial
interest or as to which such person serves as trustee or in a similar fiduciary
capacity; and

 
(c)  
any relative or spouse of such Person, or any relative of such spouse, who has
the same home as such Person or who is a director or officer of the registrant
or any of its parents or subsidiaries.

 
10.4 “Beneficial Owner”.  A Person shall be deemed to be the “Beneficial Owner”
of any securities:
 
(a)  
which such Person or any of such Person’s Affiliates or Associates has the right
to acquire (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (i) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or (ii) securities issuable upon exercise of any rights agreement
that the Company may have in effect at a time before the issuance of such
securities;

 
(b)  
which such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to vote or dispose of or has “beneficial ownership” of
(as determined pursuant to Rule 13d-3 of the General Rules and Regulations under
the Act), including pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this subparagraph (b) as a result of an
agreement, arrangement or understanding to vote such security if the agreement,
arrangement or understanding:  (i) arises solely from a revocable proxy or
consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations

 
 
14

--------------------------------------------------------------------------------

 
 
 
under the Act, and (ii) is not also then reportable on a Schedule 13D under the
Act (or any comparable or successor report); or

 
(c)  
which are beneficially owned, directly or indirectly, by any other Person with
which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in Subsection 10.4(b)
above) or disposing of any voting securities of the Company.

 
10.5 “Board”.  The Board of Directors of the Company.
 
10.6 “Cause”.  “Cause” for termination by the Company or a Subsidiary of an
Executive’s employment in connection with or following a Change in Control shall
be limited to any of the following:
 
(a)  
the engaging by the Executive in intentional conduct not taken in good faith
which has caused demonstrable and serious financial injury to the Company and/or
a Subsidiary, as evidenced by a determination in a binding and final judgment,
order or decree of a court or administrative agency of competent jurisdiction,
in effect after exhaustion or lapse of all rights of appeal, in an action, suit
or proceeding, whether civil, criminal, administrative or investigative;

 
(b)  
conviction of a felony (as evidenced by binding and final judgment, order or
decree of a court of competent jurisdiction, in effect after exhaustion of all
rights of appeal) which substantially impairs the Executive’s ability to perform
his duties or responsibilities;

 
(c)  
continuing willful and unreasonable refusal by the Executive to perform the
Executive’s duties or responsibilities (unless significantly changed without the
Executive’s consent); or

 
(d)  
a material violation of the Company’s Code of Conduct (or the code of conduct of
the Subsidiary that employs the Executive).

 
10.7 “Change in Control”.  A “Change in Control” shall be deemed to have
occurred if any of the following occur:
 
(a)  
any Person (other than any employee benefit plan of the Company or of a
Subsidiary, any Person organized, appointed or established pursuant to the terms
of any such benefit plan or any trustee, administrator or fiduciary of such a
plan) is or becomes the Beneficial Owner of securities of the Company
representing at least thirty percent (30%) of the combined voting power of the
Company’s then outstanding securities;

 
(b)  
one-half or more of the members of the Board are not Continuing Directors;

 
 
15

--------------------------------------------------------------------------------

 
 
(c)  
there shall be consummated any merger, consolidation, or reorganization of the
Company with any other corporation as a result of which less than fifty percent
(50%) of the outstanding voting securities of the surviving or resulting entity
are owned by the former shareholders of the Company other than a shareholder who
is an Affiliate or Associate of any party to such consolidation or merger;

 
(d)  
there shall be consummated any merger of the Company or share exchange involving
the Company in which the Company is not the continuing or surviving corporation
other than a merger of the Company in which each of the holders of the Company’s
common stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger;

 
(e)  
there shall be consummated any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company to a Person which is not a wholly owned Subsidiary
of the Company; or

 
(f)  
the shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company.

 
10.8 “Code”.  The Internal Revenue Code of 1986, including any amendments
thereto or successor tax codes thereof.  Any reference to a particular provision
of the Code includes any successor provision thereto.
 
10.9 “Company”.  Integrys Energy Group, Inc., or any successors thereto.
 
10.10 “Continuing Director”.  The term “Continuing Director”, with respect to an
Executive,  means:
 
(a)  
any member of the Board of Directors of the Company who was a member of such
Board on the effective date of the Executive’s participation in the Plan;

 
(b)  
any successor of a Continuing Director who is recommended to succeed a
Continuing Director by a majority of the Continuing Directors then on such
Board; and

 
(c)  
additional directors elected or recommended for membership by a majority of the
Continuing Directors then on such Board.

 
10.11 “Covered Termination”.  Any Termination of Employment that occurs on or
after the date on which a Change in Control has occurred and prior to the end of
the Employment Period.  In addition, if (a) a Change in Control shall occur, and
(b) the Executive’s employment with the Company or a Subsidiary shall have been
terminated by the Company or the Subsidiary (other than a termination due to the
Executive’s death or as a result of the Executive’s disability) during the
period of one hundred eighty (180) days prior to the date on
 
 
16

--------------------------------------------------------------------------------

 
 
which the Change in Control shall occur, and (c) the Executive was a participant
in the Plan immediately prior to the date on which the Executive’s employment
with the Company or Subsidiary shall have been terminated by the Company or
Subsidiary, then for all purposes of this Agreement such termination of
employment shall be deemed a “Covered Termination” unless it shall be reasonably
demonstrated by the Company that such termination of employment:
 
(a) shall not have been at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control; or
 
(b) shall not otherwise have arisen in connection with or in anticipation of a
Change in Control.
 
10.12 “Disability”.  A physical or mental condition entitling the Executive to
benefits under the applicable long-term disability plan of the Company or a
Subsidiary, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws.
 
10.13 “Effective Date”.  January 1, 2010.
 
10.14 “Eligible Pay”.  The sum of (a) the Executive’s annual base salary
immediately prior to the Executive’s Termination Date, or if higher, the
Executive’s highest annual base salary rate as in effect at any time during the
one hundred eighty (180) day period immediately prior to the Change in Control,
and (b) the Executive’s target annual (but not long-term) incentive award for
the year in which occurs the Covered Termination, or if higher, the Executive’s
target annual (but not long-term) incentive award for the year in which occurs
the Change in Control.
 
10.15 “Employment Period”.  The period commencing on the date a Change in
Control occurs and ending on the earlier of (a)  the second anniversary of such
date or (b) the Executive’s attainment of age 65.
 
10.16 “ERISA”.  The Employee Retirement Income Security Act of 1974, as amended.
 
10.17 “Executive”.  An employee of the Company or a Subsidiary who has been
designated by the Compensation Committee of the Board for participation in the
Plan and who is identified on Appendix A, and such additional employees who may
be designated by the Compensation Committee of the Board as being eligible to
participate in the Plan.
 
10.18 “Good Reason”.  The term “Good Reason” means:
 
(i)  
any breach by the Company of the terms and conditions set forth in Section 2 of
the Plan;

 
(ii)  
the removal of the Executive from, or any failure to reelect or reappoint the
Executive to, any of the positions held with the Company or a Subsidiary on the
date of the Change in Control or any other positions with the Company or a
Subsidiary to which the Executive shall thereafter

 
 
17

--------------------------------------------------------------------------------

 
 
  
be elected, appointed or assigned, except in the event that such removal or
failure to reelect or reappoint relates to the termination by the Company of the
Executive’s employment for Cause or by reason of Disability;

 
(iii)  
a good faith determination by the Executive that there has been a significant
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Company or a Subsidiary from such working
conditions or status in effect at any time during the one hundred eighty (180)
day period immediately prior to the Change in Control, including but not limited
to a significant change in the nature or scope of the Executive’s authority,
powers, functions, duties or responsibilities; or

 
(iv)  
failure by the Company to obtain the agreement described in Section 8.5.

 
An event or circumstance described in Section 10.18(i), (ii) or (iii) above
shall constitute Good Reason for the Executive’s Termination of Employment only
if the Executive, prior to terminating employment, provides written notice to
the Company of the events or circumstances claimed by the Executive to
constitute Good Reason and the Company does not, by the first to occur of
fifteen (15) days following the date of the Executive’s notice or the date that
is one day prior to the end of the Employment Period, cure the alleged breach
and reinstates the Executive to an employment status (and with relevant terms
and conditions) that do not constitute Good Reason.
 
10.19 “Person”.  Any individual, firm, partnership, corporation, limited
liability corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert;
provided that in the case of a merger, consolidation or reorganization of the
Company with any other corporation or a share exchange involving the Company,
the shareholders of the other corporation that is a party to the merger,
consolidation, reorganization or share exchange shall not be considered to be
acting in concert for purposes of applying Section 10.7(a).
 
10.20 “Plan”.  The Integrys Energy Group, Inc. Executive Change in Control
Severance Plan, as set forth herein, and as it may be amended from time to time.
 
10.21 “Plan Administrator”.  The term “Plan Administrator” means the
Compensation Committee of the Board or such other person or persons appointed
from time to time by the Compensation Committee of the Board to administer the
Plan.
 
10.22 “Release of Claims”.  A written release of rights and claims in a form
acceptable to the Company that relates to all claims or liabilities of any kind
relating to an Executive’s employment with the Company or a Subsidiary and the
termination of the Executive’s employment, and that must be executed by the
Executive (and not revoked) as a condition of receiving benefits under the Plan.
 
10.23 “Separation from Service”.  The term “Separation from Service” means the
date on which the Executive has a Termination of Employment or if later,
separates from service (within the meaning of Code Section 409A) from the
Company and each other corporation, trade
 
 
18

--------------------------------------------------------------------------------

 
 
or business that, with the Company, constitutes a controlled group of
corporations or group of trades or businesses under common control within the
meaning of Code Sections 414(b) or (c).  For this purpose, Code Sections 414(b)
and (c) shall be applied by substituting “at least 50 percent” for “at least 80
percent” each place it appears therein or in the regulations promulgated
thereunder.  Specifically, if the Executive continues to provide services to the
Company or an affiliate in a capacity other than as an employee, such shift in
status is not automatically a Separation from Service.
 
10.24 “Severance Multiple”.  For each Executive, the multiple determined
pursuant to Appendix A or otherwise assigned, prior to the Change in Control, to
the Executive by the Compensation Committee of the Board.
 
10.25 “Subsidiary” or “Subsidiaries”.  A corporation, limited liability
corporation, partnership or other entity that, either directly or through one or
more other entities, is one hundred percent (100%) owned by the Company.
 
10.26 “Termination of Employment”.  Termination of Employment means (a) the
involuntary termination of an Executive’s employment by the Company or a
Subsidiary, other than for Cause, death or Disability or (b) a termination of an
Executive’s employment by the Executive for Good Reason, in each case, following
a Change in Control and during the Executive’s Employment Period.  A
“Termination of Employment” shall occur when the Company reasonably anticipates
that no further services will be performed by the Executive for the Company
after a certain date or that the level of bona fide services the Executive will
perform after such date as an employee of the Company will permanently decrease
to no more than twenty percent (20%) of the average level of bona fide services
performed by the Executive (whether as an employee or independent contractor)
for the Company over the immediately preceding thirty-six (36) month period (or
such lesser period of services).  For purposes of this definition, the term
Company includes each other corporation, trade or business that, with the
Company, constitutes a controlled group of corporations or group of trades or
businesses under common control within the meaning of Code Sections 414(b) or
(c).  For this purpose, Code Sections 414(b) and (c) shall be applied by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears therein or in the regulations promulgated thereunder.  An Executive is
not considered to have a Termination of Employment if the Executive is absent
from active employment due to military leave, sick leave or other bona fide
leave of absence if the period of such leave does not exceed the greater of (i)
six (6) months, or (ii) the period during which the Executive’s right to
reemployment by the Company or controlled group member is provided either by
statute or by contract; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Termination of Employment.
 
10.27 “Termination Date”.  Termination Date means the date on which an Executive
incurs a Termination of Employment.
 

 
 
19

--------------------------------------------------------------------------------

 

INTEGRYS ENERGY GROUP, INC.
 
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN


 
APPENDIX A
 
 
Covered Executive
 
Title
 
Severance Multiple
Effective Date
of Participation
William D. Laakso
Vice President of Human Resources
2.0
January 1, 2010
James Schott
Vice President External Affairs
2.0
March 21, 2010




 
20

--------------------------------------------------------------------------------

 
